PER CURIAM
Claimant seeks review of a Workers’ Compensation Board order that affirmed the portion of the referee’s order awarding her 85 percent unscheduled permanent partial disability and modified the portion of the referee’s order regarding the date she became medically stationary. The petition for judicial review was filed on August 19, 1987. The scope of review, therefore, requires us to determine if the Board order is supported by substantial evidence in the record. Armstrong v. Asten-Hill Co., 90 Or App 200, 205, 752 P2d 312 (1988). Because the Board order is inadequate for judicial review under the standards in Armstrong,1 we remand to the Board for reconsideration.
Remanded for reconsideration.

 The portion of the referee’s order that the Board affirmed is also inadequate for judicial review.